DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	As per Applicant’s instruction as filed on 06/15/22, claims 1, 3, and 15-22 have been amended.

Response to Remarks
3.	Applicant’s remarks with respect to currently pending amended claims as filed on 06/15/22 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection.
	Please refer to the following new grounds of rejection for a detailed discussion.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of (AIA ) 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-7, 9, 11, 13-15, and 18-19 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Kimura et al (2016/0077148 A1).
Regarding claims 1 and 15, Kimura et al discloses signal processing circuit/device/method comprising: 
a detection unit (221) configured to detect generation of a peak in an analog signal whose signal value changes in accordance with an input of a photon (Fig. 6; paras. [0045-0046]);
an A/D conversion unit (228) configured to perform A/D conversion of a signal value of a peak (401, 510) of the analog signal into digital data of a plurality of bits by determining a value of each of the plurality of bits from an upper bit to a lower bit (implicit feature of a conventional A/D converter) (Figs. 3 and 5-8; paras. [0044], [0053]); and
a control unit (224) configured to control the A/D conversion unit (Fig. 6; paras. [0045], [0049]) so that, in a case in which the generation of a first/second/third peak (via sequential processing of Fig. 9) (530, a second peak) of the analog signal is detected (Fig. 5, a; Fig. 6, 220-221, Fig. 9, S18 pileup occurred/detected), and
a period between a timing of starting the A/D conversion of a signal value of a first peak (corresponding to Q1a) of the analog signal and a timing of ending the A/D conversion of the signal value of the first peak of the analog signal (Figs. 7-8, 618 and 718a, AD conversion timing; Fig. 9, S22, based on S14, S12, and S18) (Figs. 5 and 7-9, S13, performed by the peak holding circuit (detection unit, 221) and S17, detecting pileup  phenomenon, wherein Fig. 6 can be construed as being part of the A/D conversion process, and whenever the pileup is detected (220, S14, S18), subsequently perform the normal A/D conversion process, which further (implicitly) comprises the period between the timing of starting the A/D conversion of the signal value of the first peak of the analog signal (from the first pileup) and the timing of ending the A/D conversion of the signal value of the first peak of the analog signal (from the first pileup)); 
wherein the A/D conversion of the signal value of the first peak will be interrupted and the A/D conversion of a signal value of the second peak will be started, in order to correct/prevent an error in the wave height discrimination value, and increase the number of events of photon incidence, thereby correcting/preventing the error in the wave height discrimination value (Fig. 8; para. [0049]).
Note: Fig. 7 is interrupted and proceeds from the onset of 705a; Figs. 8-9, proceeds according to S14-S16 so as to digitize first, the difference between the second peak and the first peak during (phi)_2; Fig. 8, and then the first peak during (phi)_3, the composite operation constituting the digitization of the second peak), wherein
FIG. 7 includes a timing chart of the signal processing performed by the signal processing device with respect to a normal waveform, and since no pulse signal is received from the pileup determining circuit (220), the switching control circuit (224) outputs a switching signal (616) (FIG. 7) to the switching circuit (226), and upon receiving the switching signal (phi)_1 from the switching control circuit (224), the switching circuit (226) closes the switching elements 226a and 226d, and opens the switching elements 226b and 226c. In that case, the electrical charge Qd output by the capacitor 225b is input as an electrical charge Qa to the plus terminal of the differential amplifier 227 via the switching element 226d. Furthermore, the grounding voltage is input as an electrical charge Qb (a reference charge) to the minus terminal of the differential amplifier 227 via the switching element 226a (paras. [0049], [0054], [0061]); 
Note: FIG. 8 is a timing chart of the signal processing performed by the signal processing device with respect to a pileup waveform, and when the electrical charge Q1a is stored in the capacitor 225a and the electrical charge Q3 is stored in the capacitor 225b, the switching control circuit 224 firstly outputs a switching signal (phi)_2 (a switching signal 716a) to the switching circuit 226 in response to the fact that a pileup signal has been received from the pileup determining circuit (220), wherein upon receiving the switching signal (phi)_2 from the switching control circuit 224, the switching circuit 226 closes the switching elements 226b and 226d and opens the switching elements 226a and 226c. In this case, the electrical charge Q3 output by the capacitor 225b is input as the electrical charge Qa to the plus terminal of the differential amplifier 227 via the switching element 226d (paras. [0065], [0072]). 
In other words, the A/D conversion timing signal processes the A/D conversion of the signal value of the second peak (corresponding to Q2a) first (718a), so that the A/D conversion of the signal value of the first peak (corresponding to Q1a) will have to be interrupted/delayed (as indicated by 718b), since the A/D conversion of the signal value of the second peak has started first (718a) according to the sequential A/D conversion timing signal (Fig. 8).
Therefore, it would additionally/further have been considered highly obvious to a person of ordinary skill in the relevant art employing all of Kimura et al’s teachings as above to easily realize/recognize that the control unit controls the A/D conversion unit so that, 
in the case in which the generation of the first/second/third peak of the analog signal is detected during the period between the timing of starting the A/D conversion of the signal value of the first peak (corresponding to Q1 or Q1a) of the analog signal and the timing of ending the A/D conversion of the signal value of the first peak of the analog signal, the A/D conversion of the signal value of the first peak will be interrupted/delayed and the A/D conversion of the signal value of the second peak will be started, in order to correct/prevent an error in the wave height discrimination value, and increase the number of events of photon incidence, thereby correcting/preventing the error in the wave height discrimination value.
Regarding claim 2, Kimura et al discloses, wherein in a case in which the A/D conversion of the signal value of the first peak is interrupted, the A/D conversion unit determines digital data of the first peak based on one or more bits whose value has been determined 
(Fig. 8; during (phi)_3, the value of Q1a is determined based on all bits that have been determined during (phi)_3 using the stored waveform (712) for the conversion; paras. [0071], [0079]).
Regarding claims 3-4, Kimura et al discloses, wherein the control unit determines, based on a progression state of the A/D conversion of the signal value of the first peak, whether to interrupt the A/D conversion of the signal value of the first peak, in a case (conditional) in which the generation of the second peak is detected (Fig. 8; same reasoning as above due to a conditional pileup signal; paras. [0065], [0072]).
Regarding claims 5-6, Kimura et al discloses, the number of bits whose values have been determined in the A/D conversion of the signal value of the first peak, and the control unit performing the A/D conversion of the signal value of the first peak as discussed above.
Furthermore, Kimura et al teaches if the value of the electrical current I becomes equal to or greater than a predetermined threshold value, then the pileup determining circuit (220) can be configured to start the differentiation operation (involves interrupting) with respect to the electrical current I, wherein in an environment of a high arrival factor of the photons, if counting is not performed regarding the current waveforms related to the pileup phenomenon, then the number of events of photon incidence decreases, thereby resulting in an error in the wave height discrimination value. (para. [0045]).
Therefore, it would have been considered quite obvious to a person of ordinary skill in the relevant art employing all of Kimura et al’s teachings as above so that,
in a case in which the number of bits whose values have been determined in the A/D conversion of the signal value of the first peak is less than the threshold, the control unit continues (without interruption) the A/D conversion of the signal value of the first peak, and
in a case in which the number of bits whose values have been determined in the A/D conversion of the signal value of the first peak is not less (greater) than the threshold, the control unit interrupts the A/D conversion of the signal value of the first peak, in order to correct/prevent an error in the wave height discrimination value, and increase the number of events of photon incidence, thereby correcting/preventing an error in the wave height discrimination value.

Regarding claim 7, Kimura et al discloses, a holding unit (221) configured to hold the signal value of the first peak, wherein the holding unit can continue to hold the signal value of the first peak after the generation of the second peak (705a) has been detected (Figs. 6-8, 607; paras. [0046], [0057], [0067-0068]).
Regarding claim 9, Kimura et al discloses a correction unit configured to correct, in a case in which the A/D conversion of the signal value of the first peak is interrupted, second digital data representing the signal value of the second peak based on first digital data representing the signal value of the first peak and the number of bits whose values have been determined in the A/D conversion of the signal value of the first peak (Fig. 8, (718a) Q2a = Q3 – Q1a, so that Q2a can be construed as correction data based on Q1a, and during (phi)_3, the value of Q1a is determined based on all bits that have been determined in the A/D conversion of the signal value of the first peak during (phi)_3 using the stored waveform (712) for the conversion; paras. [0071], [0079]).
Regarding claim 11, Kimura et al discloses, wherein the correction unit corrects the second digital data as discussed above.
Furthermore, Kimura et al teaches that in an environment of a high arrival factor of the photons, if counting is not performed regarding the current waveforms related to the pileup phenomenon, then the number of events of photon incidence decreases, thereby resulting in an error in the wave height discrimination value (para. [0005]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of MINEZAWA et al’s teachings as above so that the correction unit corrects the second digital data further based on the environmental information related to the signal processing circuit, in order to increase the number of events of photon incidence, thereby correcting/preventing an error in the wave height discrimination value.
Regarding claim 13, Kimura et al discloses an imaging system (1), a signal processing circuit (35, 222, 224), and a processing device (22, 228) configured to process a signal output from the signal processing circuit (Figs. 1 and 6).
Regarding claim 14, Kimura et al discloses a moving body (system) (Fig. 1) comprising:
a signal processing circuit (35, 222, 224);
a moving apparatus/body (12);
a processing apparatus configured to obtain information from a signal output from the signal processing circuit (22, 228); and
a control apparatus (224) configured to control the moving apparatus/body based on the information (Figs. 1 and 6).
Regarding claims 18-19, Kimura et al discloses, wherein the control unit determines whether to interrupt/delay the A/D conversion of the signal value of the first peak in a case in which the generation of the second peak is detected (thoroughly discussed above with respect to the Figs. 7-8, the timing chart of the signal processing with respect to the pileup waveform for detecting the subsequent second/third peak, and the sequential interrupt/delay of the A/D conversion timing signal).

6.	Claim 8 is rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Kimura et al (2016/0077148 A1) in view of Kamimura et al (2004/0223582 A1).
Regarding claim 8, Kimura et al does not seem to particularly disclose, wherein the holding unit is a sample and hold circuit.
However, a sample and hold circuit is conventionally well known in the art.
Furthermore, Kamimura et al teaches sensor signal processing at least comprising switches (131 to 13n), an A/D converter (14), a memory (15), and a sample and hold circuit (51), in order to remove a dark current in each sensor(s) and a value proportional to the average number of photons can be obtained even in the case where a small number of incident photons are given (Fig. 6; paras. [0078-0083], [0012-0013]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the signal processing circuit/method as taught by Kimura et al to incorporate/combine Kamimura et al’s teaching as above, so that the holding unit is the sample and hold circuit, in order to remove a dark current in each sensor(s) and a value proportional to the average number of photons can be obtained even in the case where a small number of incident photons are given.

7.	Claim 10 is rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Kimura et al (2016/0077148 A1) in view of TSUKAHARA et al (2008/0106748 A1).
Regarding claim 10, Kimura et al discloses the number of bits determined in the A/D conversion of the signal value of the first peak as discussed above.
Furthermore, Kimura et al discloses the correction unit determines a correction amount based on the first digital data, and corrects the second digital data by subtracting (Q3 – Q1a) the correction amount from the second digital data (Fig. 8, (718a) Q2a = Q3 – Q1a, so that Q2a can be construed as a correction amount based on Q1a, the first digital data, and during (phi)_3, the value of Q1a is determined based on all bits that have been determined in the A/D conversion of the signal value of the first peak during (phi)_3 using the stored waveform (712) for the conversion; paras. [0071], [0079]).
Kimura et al does not seem to particularly disclose an attenuation characteristic of the analog signal.
However, TSUKAHARA et al teaches image reading apparatus/method at least comprising a photoelectric converter to convert incident light into an analog image signal, AD converter (111), Sample and Hold circuit (109), an attenuation characteristic of the analog signal corresponding to the fluctuation in the clock frequency, and an overlapping circuit to overlap an anti-phase analog signal to the analog image signal fluctuating according to the frequency modulated clock signal with a same amount of fluctuation as that of the analog image signal, and the AD converter to convert the overlapped analog image signal into a digital output
(abs.; Figs. 1 and 9; paras. [0008-0009], [0059], [0073], [0014-0015], page 8, right column, see TSUKAHARA et al’s claim 12)
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the signal processing circuit/method as taught by Kimura et al to incorporate/combine Kamimura et al’s teaching as above, so that the correction unit determines the correction amount based on the first digital data, the number of bits determined in the A/D conversion of the signal value of the first peak, and the attenuation characteristic of the analog signal, and corrects the second digital data by subtracting the correction amount from the second digital data, in order to overlap an anti-phase analog signal to the analog image signal fluctuating according to the frequency modulated clock signal with a same amount of fluctuation as that of the analog image signal, and the AD converter to convert the overlapped analog image signal into a digital output, so as to reduce/prevent fine streaks in a read image, caused by repeated fluctuations of image level in synchronization with the modulation cycle during scanning pixel lines.

8.	Claim 12 is rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Kimura et al (2016/0077148 A1) in view of Mitsunaka et al (2009/0322950 A1).
Regarding claim 12, Kimura et al does not seem to particularly disclose, wherein the A/D conversion unit is one of an SAR A/D conversion circuit, a cyclic A/D conversion circuit, and a pipeline A/D conversion circuit.
However, SAR AD conversion circuits are the most frequently/widely used A/D converters in the field of photon counting applications as the one of skilled in the art would readily acknowledge, and the choice of any of a SAR AD converter, a cyclic AD converter, or a pipeline AD converter is considered to be an implementation choice/preference well within reach of the one of skilled in the art and his common general knowledge.
Furthermore, Mitsunaka et al teaches a receiver device at least comprising an AD converter (15) that may be utilized as a pipeline A/D conversion circuit, in order to convert the signal supplied from an analog filter (14) from analog to digital for output as first digital output signal (Fig. 1; paras. [0066-0068]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the signal processing circuit/method as taught by Kimura et al to incorporate/combine Mitsunaka et al’s teaching as above, so that the A/D conversion unit is the pipeline A/D conversion circuit, in order to convert, in a parallel fashion, the signal supplied from an analog filter (14) from analog to digital for output as first digital output signal.

Allowable Subject Matter
9.	Claims 16 and 17 are objected to as being dependent upon rejected base claims 1 and 15, respectively, but would be allowable:
	if claim 16 is rewritten in independent form including all of the limitations of the base claim 1 and any intervening claims; and
 	if claim 17 is rewritten in independent form including all of the limitations of the base claim 15 and any intervening claims.
Dependent claims 16 and 17 each recites novel feature(s) comprising:
wherein in a case in which the generation of the second peak of the analog signal is detected during the period between the timing of starting the A/D conversion of the signal value of the first peak of the analog signal and the timing of ending the A/D conversion of the signal value of the first peak of the analog signal, the A/D conversion of the signal value of the first peak is interrupted after a value of a first bit is determined in the A/D conversion of the signal value of the first peak and before a value of a second bit lower than the first bit is determined in the A/D conversion of the signal value of the first peak.
The prior art of record fails to anticipate or make obvious the novel feature(s) as specified in claims 16 and 17.
Accordingly, if the amendment is made to the claim(s) listed above, and if rejected claims are canceled, the application would be placed in a condition for allowance.
 



Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Suzuki et al (5,677,940), Digital imaging apparatus.
B)	Funaki et al (2015/0085985 A1), Signal processing device/method.

12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed Shawn An whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

13.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



















/SHAWN S AN/Primary Examiner, Art Unit 2483